Appeal by the defendant from a judgment of the County Court, Westchester *683County (Cirigliano, J.), rendered November 17, 1994, convicting him of criminal sale of a controlled substance in the third degree (two counts), criminal possession of a controlled substance in the third degree (two counts), and criminal possession of a controlled substance in the seventh degree (two counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that he was denied his constitutional right to represent himself. The exercise of this right requires an unequivocal request (see, People v McIntyre, 36 NY2d 10, 17), which was lacking in this case. A review of the defendant’s motion reveals that it was actually a motion to relieve his trial counsel and not a motion to proceed pro se. As such, the defendant’s motion "appears to be based on his disapproval of counsel rather than constituting an unequivocal 'knowing and voluntary election to forego the benefit of an attorney and proceed pro se’ ” (People v Jones, 187 AD2d 750, 751, quoting People v Hacker, 167 AD2d 729, 730).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The remaining contentions in the defendant’s supplemental pro se brief are without merit. Mangano, P. J., Copertino, Florio and McGinity, JJ., concur.